Title: From John Adams to James Lloyd, 6 March 1815
From: Adams, John
To: Lloyd, James


				
					N. 7Dear Sir
					Quincy March 6. 1815
				
				As method is of no importance, in my Letters I will deviate from the course I was in, to Speak of the Project of the Independence of South America in 1798, Since my glances at this Subject, have excited your curiosity, it Shall be gratified. As the Prudence and Necessity of my “Missions to France,” are cogently demonstrated, by this History, I pray you to read it with patience in Detail.During our revolutionary War, General Miranda came to the United States, travelled through many, if not all of them, was introduced to General Washington and his Aids, Secretaries and all the Gentlemen of his Family; to the other General Officers and their Families, and to many of the Colonels. He acquired the Character of a Classical Schollar of a Man of Universal  Knowledge, of a great General and Master of all the military Sciences; and of great Sagacity, an inquisitive Mind and an insatiable curiosity. It was a general Opinion and report, that he knew more of The Families Parties and Connections in the U.S. than any other Man in them. That he knew more of every Campaign, Siege, Battle and Skirmish that had ever occurred in the whole War, than any Officer of our Army or any Statesman in our Counsels. His constant Topick was the Independence of South America, her immense Wealth, inexhaustible resources, innumerable population, impatience under the Spanish Yoke, and disposition to throw off the dominion of Spain. It is most certain that he filled the heads of many of the young Officers with brilliant Visions of Wealth, free Trade, Republican Government &c &c &c, in South America.Hamilton was one of this most intimate Friends, and confidential Admirers and Colonel Smith, I presume was another. Off Burr, I will Say nothing, because I know nothing with certainty. Of Dayton I will Say little at present. Of Wilkinson, nothing at all at present. But of Winthrop Sergent Governor of the Mississippi Territory, and one of the most intelligent of them all I will Say that he acknowledged to me, with apparent humiliation and grief, that he had been one who had been carried away by the fashionable Enthusiasm, and been charmed with the Ideas of Wealth Glory and Liberty which the Independence of South America exhibited. General Knox was also one of his Intimates. I had never Seen Miranda, and have never Seen him yet. But this was the Universal Language, concerning Miranda, of all the Americans whom I met in France Holland and England, without one exception.Some Years after the Peace of 1783 Miranda came to England, and was Several Weeks in London. He never came near me. I never heard he had been there, till years afterwards. I have lately heard that his Apology for avoiding my House was, that if he had been Seen there the Spanish Ambassador might have been informed of it and the Marquis del Campo might have procured from Court an order for his Arrest. This excuse may be true: and I may and do conjecture other reasons that may be equally true; though I need not explain them at present. But he did meet Col. Smith Secretary of Legation to my Commission to the Court of St James’s; was intimate with him, though I knew nothing of it, and persuaded him to travel to Holland Prussia and Germany. On this Journey he persuaded Smith to lend him money to the amount of Some hundred Guineas to pursue his Travels to Russia. This Money he afterwards honourably and punctually remitted to his Benefactor. He afterwards entered the Service of France, commanded Armies, was accused of Treason, tryed and honourably acquitted. But he Soon went over to England procured Audiences and Conferences with Mr Pitt and Mr King; Some of the results of which I Shall proceed to State to you.On the 25th. of August 1798, I received at Quincy a Letter from Mr Pickering Secretary of State dated Trenton August 21 1798, inclosed in a large Packet of Papers among which was a Letter from Mr King, one from Mr Joseph Pedro Caro, and one from Miranda. Mr Pickering informed me that he had recd. under the Same cover two Letters, one for Colonel Hamilton and the other for General Knox, which he forwarded by the same Post to those Gentlemen.”Mr Kings Letter to the Secretary of State (Mr Pickering) dated Feb. 26. 1798 was in these Words “Two Points have, within a fortnight been Settled in the English cabinet respecting South America. If Spain is able to prevent the Overthrow of her present Government, and to excape being brought under the entire controul of France, England, between whom and France Spain, notwithstanding the War, a certain Understanding appears to exist, will at present engage in no Scheme to deprive Spain of her possessions in South America. But if, as appears probable, the Army destined against Portugal, and which will march through Spain, or any other means, which may be employed by France, Shall overthrow the Spanish Government, and thereby place the resources of Spain and of her Colonies at the disposal of France, England will immediately commence the Execution of a Plan, long since digested and prepared, for the complete Independence of South America. If England engages in this Plan, She will propose to the United States, to co-operate in its Execution. Miranda will be detained here under one pretence or another, untill Events Shall decide the Conduct of England. The Revolution of Spain is decreed: the Attempt will be made, and its Success is Scarcely doubtful. The President may therefore expect the Overture of England, and will, I am persuaded Act upon it, under the Influence of that wise and comprehensive policy, which, looking forward to the destinies of the New World, Shall, in the beginning, by great and generous deeds, Lay deep and firm the foundations of lasting Concord between its rising Empires. If possible, I will bring together and Seasonably arrange and Send to you, Such information, as I have been able to procure upon this interesting and very consequential subject, having found out and acquired the confidence of certain Jesuits, natives of South America, who with a View to its independance are, and for Several Years have been in the Service and pay of England. I have often conversed with them, and Seen the Reports which they have prepared for their Employers. These communications throw much Light upon the population, the revenues, the Oppression, and the temper and Character of the Spanish Americans.”I inclose Mr Pickerings original Letter and an Authenticated, Official Copy of Mr Kings; requesting the Return of them by the Post.In my next, I will devellope more of this Mystery; which I think abounds with Instruction to American Statesmen; among whom you Mr Lloyd must and will be enumerated, Whether you will or no. You are in a Cage, like Sternes Starling. You “cannot get out.”I am Sir, with entire confidence, your Friend
				
					John Adams
				
				
			